Opinion issued January 7, 2014




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-13-01032-CR
                             ———————————
                        IN RE DARYL L. DAVIS, Relator



           Original Proceeding on Petition for Writ of Mandamus1


                           MEMORANDUM OPINION

      Relator, Daryl L. Davis, has filed a petition for writ of mandamus, seeking to

compel the trial court to issue a written order on his motion for appointment of




1
      Counsel for Relator: pro se
      Counsel for Real Party in Interest: N/A
post-conviction counsel to perfect a writ of habeas corpus under Texas Code of

Criminal Procedure article 11.07.2

      We have no authority to issue writs of mandamus in criminal law matters

pertaining to proceedings under Texas Code of Criminal Procedure article 11.07.

See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2013); In re Briscoe, 230
S.W.3d 196, 196–97 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding); In

re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig.

proceeding); see also TEX. GOV’T CODE ANN. § 22.221(a), (b) (West 2004); In re

Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.

proceeding).

      Accordingly, we dismiss the petition for writ of mandamus for want of

jurisdiction.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




2
      The underlying case is Daryl L. Davis v. State of Texas, No. 753744A in the 179th
      District Court of Harris County, Texas, the Honorable Kristin M. Guiney
      presiding.

                                           2